DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references listed in the Information Disclosure Statement, filed on 18 February 2020, have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B forms).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 9-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7 of U.S. Patent No. 10,602,414. 
For claim 1, claim 1 of U.S. Patent No. 10,602,414 teaches a device.
a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations as in the application corresponds to the limitation “a processing system … performance of operations” (claim 1 of U.S. Patent No. 10,602,414 lines 2-5), comprising: 

detecting a capacity of a first wireless communication network based on voice and data traffic traversing the first wireless communication network as in the application corresponds to the limitation “detecting a capacity … wireless communication network” (claim 1 of U.S. Patent No. 10,602,414 lines 7-11); 
determining a threshold for the capacity according to a location of the first wireless communication network and a time of day as in the application corresponds to the limitation “determining a threshold … for a mobile device” (claim 1 of U.S. Patent No. 10,602,414 lines 12-14); and 
streaming a first portion of the plurality of video content streams across the first wireless communication network and streaming a second portion of the plurality of video content streams across a second wireless communication network responsive to determining that the capacity of the first wireless communication network is above the threshold as in the application corresponds to the limitation “transmitting a first portion … above the threshold” (claim 1 of U.S. Patent No. 10,602,414 lines 15-21).
For claim 2, claim 1 of U.S. Patent No. 10,602,414 teaches the detecting of the capacity of the first wireless communication network comprises identifying a number of active mobile devices on the first wireless communication network as in the application corresponds to the limitation “identifying a number … wireless communication network” (claim 1 of U.S. Patent No. 10,602,414 lines 10-11). 

For claim 4, claim 1 of U.S. Patent No. 10,602,414 teaches the determining of the threshold comprises determining the threshold according to an average data consumption for a mobile device as in the application corresponds to the limitation “determining a threshold … for a mobile device” (claim 1 of U.S. Patent No. 10,602,414 lines 12-14). 
For claim 9, claim 3 of U.S. Patent No. 10,602,414 teaches each of the plurality of video content streams is a live video content stream of an event (claim 3 of U.S. Patent No. 10,602,414 lines 1-3). 
For claim 10, claim 4 of U.S. Patent No. 10,602,414 teaches the streaming of the first portion of the plurality of video content streams comprises streaming the first portion of the plurality of video content streams according to a multicast protocol (claim 4 of U.S. Patent No. 10,602,414 lines 1-4). 
For claim 11, claim 5 of U.S. Patent No. 10,602,414 teaches the streaming of the second portion of the plurality of video content streams comprises streaming the second portion of the plurality of video content streams according to a multicast protocol (claim 5 of U.S. Patent No. 10,602,414 lines 1-5). 
For claim 12, claim 6 of U.S. Patent No. 10,602,414 teaches detecting that a first source mobile device is moving to a new cellular site during transmission of a first video content stream of the plurality of video content streams; transferring over control of the 
For claim 13, claim 7 of U.S. Patent No. 10,602,414 teaches the streaming of the first portion of the plurality of video content streams comprises applying a digital right security mechanism to each video content stream of the first portion of the plurality of video content streams and wherein the streaming of the second portion of the plurality of video content streams comprises applying the digital right security mechanism to each video content stream of the second portion of the plurality of video content streams (claim 7 of U.S. Patent No. 10,602,414 lines 1-9). 
Claims 1-4, 9-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7 of U.S. Patent No. 10,231,159.
For claim 1, claim 1 of U.S. Patent No. 10,231,159 teaches a device, comprising: 
a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations as in the application corresponds to the limitation “a processing system … performance of operations” (claim 1 of U.S. Patent No. 10,231,159 lines 2-5), comprising: 

detecting a capacity of a first wireless communication network based on voice and data traffic traversing the first wireless communication network as in the application corresponds to the limitation “detecting a capacity … communication network” (claim 1 of U.S. Patent No. 10,231,159 lines 16-20); 
determining a threshold for the capacity according to a location of the first wireless communication network and a time of day as in the application corresponds to the limitation “determining a predetermined … a mobile device” (claim 1 of U.S. Patent No. 10,231,159 lines 21-23); and 
streaming a first portion of the plurality of video content streams across the first wireless communication network and streaming a second portion of the plurality of video content streams across a second wireless communication network responsive to determining that the capacity of the first wireless communication network is above the threshold as in the application corresponds to the limitation “transmitting a first … predetermined threshold” (claim 1 of U.S. Patent No. 10,231,159 lines 24-31). 
However, the claim(s) additionally recite(s) “identifying an end mobile device for each of the plurality of video content streams resulting in a plurality of end mobile devices”, “determining a portion of the plurality of end mobile devices are communicatively coupled to a first wireless communication network and to a second wireless communication network”. In removing the additional limitation(s), the scope of the claim(s) is merely broadened by eliminating elements and their functions. It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. Therefore, it would have been obvious to one skilled in the art at the time the invention was made to not recite the additional limitation(s).
For claim 2, claim 1 of U.S. Patent No. 10,231,159 teaches identifying a number of active mobile devices on the first wireless communication network as in the application corresponds to the limitation “identifying a number … communication network” (claim 1 of U.S. Patent No. 10,231,159 lines 17-20). 
For claim 3, claim 1 of U.S. Patent No. 10,231,159 teaches determining the threshold according to the number of active mobile devices as in the application 
For claim 4, claim 1 of U.S. Patent No. 10,231,159 teaches determining the threshold according to an average data consumption for a mobile device as in the application corresponds to the limitation “determining a predetermined … a mobile device” (claim 1 of U.S. Patent No. 10,231,159 lines 21-23). 
For claim 9, claim 3 of U.S. Patent No. 10,231,159 teaches each of the plurality of video content streams is a live video content stream of an event (claim 3 of U.S. Patent No. 10,231,159 lines 1-3). 
For claim 10, claim 4 of U.S. Patent No. 10,231,159 teaches the streaming of the first portion of the plurality of video content streams comprises streaming the first portion of the plurality of video content streams according to a multicast protocol (claim 4 of U.S. Patent No. 10,231,159 lines 1-4). 
For claim 11, claim 5 of U.S. Patent No. 10,231,159 teaches the streaming of the second portion of the plurality of video content streams comprises streaming the second portion of the plurality of video content streams according to a multicast protocol (claim 5 of U.S. Patent No. 10,231,159 lines 1-5). 
For claim 12, claim 6 of U.S. Patent No. 10,231,159 teaches detecting that a first source mobile device is moving to a new cellular site during transmission of a first video content stream of the plurality of video content streams; transferring over control of the transmission of the first video content stream by the first source mobile device to a controller of the new cellular site; and providing the controller of the new cellular site with transmission information regarding the first video content stream, wherein the 
For claim 13, claim 7 of U.S. Patent No. 10,231,159 teaches the streaming of the first portion of the plurality of video content streams comprises applying a digital right security mechanism to each video content stream of the first portion of the plurality of video content streams and wherein the streaming of the second portion of the plurality of video content streams comprises applying the digital right security mechanism to each video content stream of the second portion of the plurality of video content streams (claim 7 of U.S. Patent No. 10,231,159 lines 1-9).  
Allowable Subject Matter
Claims 1-20 would be allowed if the double patenting rejection are overcome. The cited prior art alone or in combination fail to teach or make obvious on the following when considered in combination with other limitations in the claim: “detecting a capacity of a first wireless communication network based on voice and data traffic traversing the first wireless communication network; determining a threshold for the capacity according to a location of the first wireless communication network and a time of day; and streaming a first portion of the plurality of video content streams across the first wireless communication network and streaming a second portion of the plurality of video content streams across a second wireless communication network responsive to determining that the capacity of the first wireless communication network is above the threshold” as recited in independent claims 1, 14, 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bevan et al. (PG Pub US 2016/0381656 A1) discloses a communications access point may provide access to a wireless communications network to a user device located at a first location. The communications access point may determine that the user device is moving from the first location to a second location where access to the wireless network is limited or not available. In response to the determination, the communications access point may provide access to the wireless network at the second location by extending a coverage area of the wireless network.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T DUONG whose telephone number is (571)270-1664.  The examiner can normally be reached on Monday - Friday 8 AM - 6 PM EST with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE T DUONG/           Primary Examiner, Art Unit 2462                                                                                                                                                                                             	09/10/2021